DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is responsive to the amendment filed on 03/15/2022; claim(s) 1, 3- 14, & 17- 20 is/are pending; claim(s) 1, 12, & 17 is/are independent claim(s). Claims 2 & 15- 16 are cancelled by the applicant.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	This action is Final.
Response to Arguments
Applicant's arguments filed 03/15/2022 have been fully considered but they are not persuasive. 
For claims 1 & 17 based on Palermo (US 2010/0125276) in view of Kust et al. (US 2015/0025538), applicant argues:
(1) the secondary reference Kust et al. (US 2015/0025538) is non-analogous art with respect to the claimed invention, or even the primary reference Palermo (US 2010/0125276) and 
(2) the secondary reference Kust fails to teach/suggest command the drive motor to drive the drive mechanism (of the atherectomy system) because it is directed to torque-limiting screwdrivers used to drive a screw into bone in order to attach a plate to the bone without stripping out the screw, but not to the atherectomy system.
More specifically, applicant argues following:
“Among other features and elements, claim 1 recites…produce a reduction in speed of the drive mechanism…continuing to rotate the drive mechanism in the 

 Kust et al. is directed to torque-limiting screwdrivers used to drive a screw into bone in order to attach a plate to the bone without stripping out the screw. While the Examiner asserts that a screw as taught by Kust et al. is analogous to the atherectomy burr ("cutting unit", as denoted by the Examiner), this is simply not correct. An atherectomy burr is designed to rotate at high speeds such as 100,000 revolutions per minute (RPM) or 200,000 RPM or even higher in order to ablate lesions within a blood vessel. No one would attempt to rotate a screw at such speeds. 
…Kust et al. does not teach that the controller ( of an atherectomy system) "is further adapted to command the drive motor to drive the drive mechanism ( of the atherectomy system) at a reduced speed in order to produce a reduction in speed of the drive mechanism greater than what would otherwise normally occur in response to the increase in torque while continuing to rotate the drive mechanism in the same rotational direction, thereby providing a user with notice of the increase in torque…For similar and other reasons, claims 3-5, which depend from claim 1 and add substantial additional distinguishing features, are also believed to be clearly patentable over the cited art…

Claim 17 is believed to be clearly patentable for at least the same reasons as claim 1. For similar and other reasons, claim 20, which depends from claim 17 and adds substantial additional distinguishing features, is also believed to be clearly patentable over the cited art.
Favorable reconsideration and withdrawal of the rejection are respectfully requested” (Remarks, pages 7- 12).


	Examiner’s Response: Examiner respectfully disagrees with these arguments.
	 First, Examiner clarifies that primary reference Palermo (US 20100125276 A1) is relied to discloses claimed atherectomy system and rotating of the atherectomy burr in the forward direction, but not the secondary reference Kust et al. (US 2015/0025538). 	Palermo clearly teaches “the controller is further adapted to command the drive motor to drive the drive mechanism” including in reverse direction, and applicant does not dispute this. 
underlined portion of the claim 1 as presented by the argument in first paragraph of page 8. 
	The secondary reference Kust is merely relied to demonstrate that commanding drive motor to drive at a reduced speed so that the cutting unit will continue to rotate in the same direction but at reduced speed thereby providing a user/surgeon with notice of the increase in torque is a known technique. See Kust, para. 0051. Examiner notes that applicant does not challenge Kust’s controller is adapted to command the drive motor to drive the drive mechanism at a reduced speed when the cutting unit/burr is stuck or experiencing high torque to inform the user of this unsafe condition and avoid damaging nearby tissue of the patient.
	 Therefore, when this teaching of the Kust is applied in the Palermo, the combined teaching clearly discloses the disputed limitation contrary to applicant’s arguments (See Remarks, 1st paragraph of page 8).

	1) Now with respect to applicant’s first argument that Kust is a non-analogous art with respect to the claimed invention, or even the primary reference Palermo, Examiner would like to point applicant’s attention to MPEP 2141.01(a) that states:
	“a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212”.

	Please note that applicant’s spec, see ¶¶ 0043-0044, discusses the problem of “the atherectomy burr 14 becomes stuck” and “the controller 16 may be adapted to indication of an increase in torque experienced at the atherectomy burr 14…increase in torque results in a noticeable reduction in speed of the drive mechanism such that a user of the atherectomy system 10 notices the reduction in speed”.  Accordingly, applicants describe the invention being related to monitoring torque experienced at a cutting unit (see, para. 0002) while treating a patient and providing that information to a medical user.
	Just like the problem faced by the inventors, Kust also teaches that it’s reduction in speed of the “the screwdriver 10” (used in human-body) allows notifying the user/surgeon about various unsafe/high torque level experienced at the cutting unit (see, para. 0052). Therefore, contrary to applicant’s arguments, Kust is reasonably pertinent to the problem faced by the inventor hence qualifies as an analogous-art because Kust’s disclosure solves the problem of when the cutting unit (i.e., burr 14, fig. 1) is stuck or experiencing a large amount torque by reducing the rotating speed to unwind the energy. Additionally, Kust’s disclosure is directed to a surgeon controlling the torque being applied while rotating a cutting unit of a computer controlled medical device. The claim or the specification are completely silent about the rotating speed (like 100K -200k rpm) of the atherectomy burr/cutting unit hence cannot be deciding factors of whether Kust can be applied with Palermo or not. Examiner’s reliance of Kust is not to modify the Palermo to operate at reduced speed or to operate the Kust’s system at higher speed like 200K rpm or more as argued.  Hence, the technique of informing a surgeon to reduce the speed to unwind the energy of Kust is clearly applicable to the Palermo’s system and claimed invention. 
2) With respect to applicant’s second argument that Kust does not teach command the drive motor to drive the drive mechanism (of the atherectomy) at reduced speed, Examiner states that applicant’s specification broadly describes “the atherectomy burr” as a cutting unit used for removing occlusive material from a body lumen. See para. 002 of the spec.
	 Thus, under BRI, the “a screw engaged with the screwdriver” (Abstract, Kust) can qualify as claimed “the atherectomy burr”. Examiner agrees that Kust does not teach claimed “An atherectomy system” and clarifies that Palermo is relied to teach this feature.
	Please note that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) as applicant’s have done (see, 2nd last paragraph in page 8 of the Remarks) in the argument of pages 7- 8.
	Even if for the sake of the argument that Kust’s “screw engaged with the screwdriver” cannot be mapped with claimed “atherectomy burr”, as the arguments appeared to suggest, its reduction in speed technique still can be applicable to reduce the speed of atherectomy burr of Palermo to prevent damage from unintentional rotation.
	Therefore, the combined teachings of Palermo and Kust et al., as applied by the Office action teaches controller adapted to command the drive motor to drive the
drive mechanism of [the atherectomy system] at a reduced speed in order to produce a reduction in speed of the drive mechanism greater than what would otherwise normally occur in response to the increase in torque while continuing to rotate the drive mechanism in the same rotational direction, thereby providing a user with notice of the increase in torque.  
	As such, claims 1 & 17 are not patentable over Palermo and Kust.

Allowable Subject Matter
Claims 12- 14 allowed. 

Claim Rejections - 35 USC § 103
I) Claim(s) 1, 3- 5, 17, & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palermo (US 20100125276 A1) in view of Kust et al. [Kust] (US 20150025538 A1). Palermo and Kust are reference of the record.
Regarding claim 1, 3- 5, 17, & 20, the rejections discussed in Non-Final action mailed (see, pages 3- 10) on 12-17-2021 are respectfully incorporated.

II) Claims 6- 11 & 18- 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palermo in view of Kust, and further in view of Privitera et al. [Privitera] (US 20080146965 A1). The combination of Palermo, Kust, and Privitera is referred as PKP hereinafter. Privitera is reference of the record.
Regarding claim 6- 11 & 18- 19, the rejections outlined in Non-Final action mailed (see, pages 15- 18) on 12-17-2021 are respectfully incorporated.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115